             Case1:19-cv-00741-CM
             Case 1:19-cv-00741-CM Document
                                   Document11
                                            7 Filed
                                              Filed02/04/19
                                                    04/01/19 Page
                                                             Page31of
                                                                   of53



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_________________ x

Marco Verch,


                                Plaintiff( s),                   19 Civ. 741 (CM) (JLC)


        -against-


RELX Inc.,


                                Defendant(s).,
__________________ x

                               CIVIL CASE MANAGEMENT PLAN
               (for all cases except patent, IDEA, FLSA and ERISA benefits cases,
                and cases subject to the Private Securities Litigation Reform Act)


       1. This case is/is not to be tried to a jury.


                                                                         April
       2. Discovery pursuant to Fed.R.Civ.P. 26(a) shall be exchanged by _ __  26,
                                                                                _2019
                                                                                   __


       3. No additional parties may be joined after _May
                                                     _ _31,
                                                         __ 2019
                                                              _ _ _ _ _ _ _ _ __


       4. No pleading may be amended after_ _May
                                             _ _31,
                                                 __ 2019
                                                     _ _ _ _ _ _ _ _ _ __


        5. If your case is brought pursuant to 42 U.S.C. § 1983: In keeping with the United States
Supreme Court's observation that the issue of qualified immunity should be decided before
discovery is conducted, counsel representing any defendant who intends to claim qualified
immunity must comply with the special procedure set forth in Judge McMahon's individual
rules, which can be found at www.nysd.uscourts.gov.


        Failure to proceed in accordance with the qualified immunity rules constitutes a waiver of
the right to move for judgment on the ground of qualified immunity prior to trial. Please identify
any party who is moving to dismiss on qualified immunity grounds.
            Case1:19-cv-00741-CM
            Case 1:19-cv-00741-CM Document
                                  Document11
                                           7 Filed
                                             Filed02/04/19
                                                   04/01/19 Page
                                                            Page42of
                                                                  of53




        6. All discovery, including expert discovery, must be completed on or before
___    August
         ___    30,
                  _2019
                    _ _ _ _ _ _ _ . (For personal injury, civil rights, employment
discrimination or medical malpractice cases only): Plaintiffs deposition shall be taken first, and
shall be completed by _July__  31,
                                _2019
                                   _ _ _ _ . PLEASE NOTE: the phrase "all discovery,
including expert discovery" means that the parties must select and disclose their experts'
identities and opinions, as required by Fed. R. Civ. P. 26(a)(2)(B), well before the expiration of
the discovery period. Expert disclosures conforming with Rule 26 must be made no later than the
following dates: Plaintiff(s) expert report(s) by_ _July
                                                      __ 5, _
                                                            2019
                                                               _ _ _ _ _ _ ; Defendant(s)
expert report(s) byJuly 19, 2019
                    -------------

       7. Judge McMahon's Rules governing electronic discovery apply automatically to this
case. The parties must comply with those rules unless they supercede it with a consent order.
The text of the order will be found at www.nysd.uscourts.gov.


         8. Discovery disputes in this case will be resolved by the assigned Magistrate Judge, who
 is_Judge
      ___   Cott
              _ _ _ . The first time there is a discovery dispute that counsel cannot resolve on
 their own, notify Judge McMahon's Chambers by letter and she will sign an order referring your
case to the Magistrate Judge for discovery supervision. Thereafter, go directly to the Magistrate
Judge for resolution of discovery disputes; do not contact Judge McMahon. Discovery disputes
do not result in any extension of the discovery deadline or trial-ready date, and Judge McMahon
must approve any extension of the discovery deadline in non-pro se cases. The Magistrate Judge
cannot change discovery deadlines unless you agree to transfer the case to the Magistrate Judge
for all purposes. Judge McMahon does not routinely grant extensions so counsel are warned that
it they wait until the last minute to bring discovery disputes to the attention of the Magistrate
Judge, they may find themselves precluded from taking discovery because they have run out of
time.


         9. A joint pre-trial order in the form prescribed in Judge McMahon's individual rules,
together with all other pre-trial submissions required by those rules (not including in limine
motions), shall be submitted on or before September
                                              _ _ _ 27,_ 2019
                                                          _ _. Following submission of the joint
pre-trial order, counsel will be notified of the date of the final pre-trial conference. In limine
motions must be filed within five days of receiving notice of the final pre-trial conference;
responses to in limine motions are due five days after the motions are made. Cases may be called
for trial at any time following the final pre-trial conference.


          10. No motion for summary judgment may be served after the date the pre-trial order is
due. The filing of a motion for summary judgment does not relieve the parties of the obligation
to file the pre-trial order and other pre-trial submissions on the assigned date.


        11. The parties may at any time consent to have this case tried before the assigned
            Case1:19-cv-00741-CM
            Case 1:19-cv-00741-CM Document
                                  Document11
                                           7 Filed
                                             Filed02/04/19
                                                   04/01/19 Page
                                                            Page53of
                                                                  of53



Magistrate Judge pursuant to 28 U.S.C. Section 636(c).


         12. This scheduling order may be altered or amended only on a showing of good cause
that is not foreseeable at the time this order is entered. Counsel should not assume that
extensions will be granted as a matter ofroutine.




Dated: April 1, 2019
       New York, New York




Upon consent of the parties:
[signatures of all counsel]


/s/Richard Liebowitz                                      /s/Samuel Blaustein




   Liebowitz Law Firm, PLLC                               Dunnington Bartholow & Miller LLP




                                           SO ORDERED:




                                           Hon. Colleen McMahon
                                           United States District Judge
